Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed Aug. 05, 2021. As filed claims, 1, 4-10 are pending. Claims 2 and 3 are canceled. 
Priority
This application filed 12/18/2020 is a national stage entry of PCT/ CN2019/091365, International Filing Date: 06/14/2019, which Claims Priority from CN201810716419.5, filed, 06/29/2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 and 12/23/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election of Group I, claims 1 and 5 drawn to a compound of formula I in the reply filed on Feb. 08 2021 is acknowledged.  
The traversal is on the basis that there is unity of invention with respect to the claims of Group I-VI (Remarks page 7-10). 
Additional prior art cited herein (vide infra) renders claimed compounds of formula I (which is the technical feature corresponding to all of the claims) obvious , therefore the technical feature is not be a special technical feature that is a contribution over the prior art.
However, Applicants' argument is noted and the Examiner will reconsider rejoinder upon a finding of allowability for the claims of invention Group I.
The requirement is still deemed proper and is therefore made FINAL.
Applicants elected the species of the compound 1. The elected species corresponds to claimed formula (I) wherein, R is cydopentyl, and n is 2 (compound 1); structural formulas of the compound 1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1 and 5 read on the elected species.
Claims 4, 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 5 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities: the nomenclature “4-(p-trifluoromethylbenzyl)-3-fluoro-1,2,4-triphenylamine” of said claims appears to be inaccurate since there is no triphenyl group encompassed by claimed formula I. 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over W02016077724 5/19/2016, by Wipf et al. (cited by Applicants in IDS) and CN 101056845 A (cited by Applicants in IDS)  in view of Thornber, Chem. Soc. Rev.,1979, 563-580 (cited in PTO-892 attached herewith).
The ‘724 publication teach compound, or pharmaceutically acceptable salt thereof, having a formula I:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The ‘724 publication teach that the term "alkyl" refers to a branched or unbranched saturated hydrocarbon group of 1 to 24 carbon atoms, such as methyl, ethyl, n-propyl, isopropyl, n-butyl, isobutyl, t-butyl (page 8 lines 1-3); cyclopentyl (page 8 line 9); with substituents such as CF3 (page 12 line 23). 
Disclosed on page 69-70 of the ‘724 publication is 3-Fluoro-N4-(4-fluorobenzyl)benzene-1,2,4-triamine of formula: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The compounds of the prior art share the same core structure phenyl-(methylamino)-phenyl with instantly claimed compounds and can be used as therapeutic agents for treating a subject suffering from or susceptible to conditions that are ameliorated by Kv7.2/3 potassium channel opening (same utility).
Regarding instant claim 5 the ‘724 publication discloses the use of the compound as a composition containing a pharmaceutical acceptable additive (see claim 22 of the cited reference). 
The difference between instant claims and the teachings of the ‘724 publication is that the compound of instant claims and the compounds of prior art differ from the terminal group to which amide is attached in the compounds of formula (I) of the ‘724 publication: in claimed compounds of formula 1 the variable R is -CH2-CH2-cyclopentyl or CH2-t-butyl while in the prior art the compounds of formula I wherein R1, R2, R3, R30, R31, R7, R8 are each H; R6 is 4-CF3-Ph; R32 is F; R2 is cyclopentyl or t-butyl- is that the terminal group attached to the amide group is O-alkyl.
However, such structural modification of a lead compound containing phenyl-(methylamino)-phenyl core structure is known in the prior art by the ‘845 publication.
The ‘845 publication, also drawn to aniline compounds of formula I, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 and pharmaceutical compositions with one or more pharmaceutically acceptable carriers thereof, which are openers of the KCNQ family of potassium ion channels, and are used for the treatment of a
disorder or disease being responsive to an increased ion flow in potassium channel - same utility claimed invention. 
In compounds of formula I disclosed by the ‘845 publication, when variable Z is O; q is 0 or 1; R1 and R2 are independently selected from halo, amino; R3 is selected from C1-8 alkyl; and R4 is aryl-C1-6 alkyl, substituted amino, etc. (abstract; claims page 1-4).  
The ‘845 publication specifically teach that in the compound of formula (I) variable Z is O and q is 1 (which is the structural motif as required by compounds of the ‘745 publication ) and when q is 0 is same structural motif as required by formula I of  instant claims. Therefore the prior art specifically teach structural modification of lead compounds with same utility.
Therefore the prior art relied upon, and  knowledge generally available in the art before the effective filing date  provide the suggestion that would have motivated the skilled artisan to make the structural modification from a lead compound with utility as potassium channel opener – where either alkoxy or substituted alkyl are possible option  in their respective positions, and shows that such structural modification is routine in the chemical art when developing a lead compound, and have reasonable expectation of success in arriving at instant invention.
The motivation to make such modification wherein -CH2-CH2-cyclopentyl or CH2-t-butyl are the terminal group attached to the amide group stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. 
Predictability is the touchstone of an obviousness inquiry.  Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1326 (Fed. Cir. 2009) (“Although predictability is a touchstone of obviousness, the ‘‘predictable result’’ discussed in KSR refers not only to the expectation that prior art elements are capable of being physically combined, but also that the combination would have worked for its intended purpose.”).  
Moreover, an obviousness inquiry hinges on whether a person having ordinary skill in the art would have had a reasonable expectation of success.  Medichem, S.A. v. Rolabo, S.I., 437 F.3d 1157, 1165 (Fed. Cir. 2006) (“An obviousness determination requires not only the existence of a motivation to combine elements from different prior art references, but also that a skilled artisan would have perceived a reasonable expectation of success in making the invention via that combination. While the definition of ‘‘reasonable expectation’’ is somewhat vague, our case law makes clear that it does not require a certainty of success. See In re O’Farrell,853 F.2d 894, 903–04 (Fed.Cir.1988) (‘‘Obviousness does not require absolute predictability of success …[A]ll that is required is a reasonable expectation of success.’’). 

In the instant case, the ‘724 publication teach compounds which share the same  core structure phenyl-(methylamino)-phenyl core structure as instant compounds and various substituents at phenyl rings, while the ‘845 publication teach the structural modification from a lead compound with utility as potassium channel opener – where either alkoxy or substituted alkyl are possible option  in their respective positions.
 Therefore, the prior art specifically teach that versatility of drug design wherein various substituents can be introduced at various position of the lead compound.
Moreover, the article by Thornber, drawn to drug design and development, which is a highly unpredictable art, specifically teach systematic molecular modifications can be made to a known substrate (replacement of a group based on reactivity, electronic, steric factors) in order to obtain new compounds (page 565). 
Table 2 on page 567 shows some functional groups with similar electron-withdrawing properties. If electronic effects alone influence the biological activity in a series of drugs then these groups would be equivalent.
Furthermore, on page 565, Thomber discuss that:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Therefore, Thornber discuss aspects of isosterism, bioisosterism and molecular modification in drug design are known in the prior art, and so one skilled in the art would have reasonable expectation of success when making the structural modification of a compound, even in a less predictable art of drug discovery. 
Based on the combined teaching of the prior art it would be obvious to one of ordinary skill in the art to substitute at same structure loci as discussed by the ‘845 publication and Thornber, in the compounds of the ‘724 publication and have reasonable expectation of success in making the structural modification in arriving at instant compound. 
In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have potassium channel opener activity.
Therefore, based on structural similarity, the predictability chemistry and broad scope of compounds discussed by prior art by the ‘724 and 845 publications and evident structural modification wherein in the process of developing a lead compound, from a known substrate, a large number of systematic molecular modifications will be made as discussed by Thornber, the instant compounds are found to be prima facie obvious over the compound of the prior art. 
Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-vis the prior art commensurate with the scope of protection sought and showing that the claimed process and process disclosed by prior art are distinct, the claims are considered prima facie obvious.
Conclusion
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622